Title: Thomas Jefferson to James Walker, 11 January 1811
From: Jefferson, Thomas
To: Walker, James


          
            Sir
            Monticello Jan. 11. 11.
          
            I am about opening a canal at the hither end of my dam, and carrying it about 300. yards through the low grounds to where I shall have 6.f. fall, with a view of there building a saw mill, and joining to it a threshing machine. I can afford it but little water, & the fall being small, I propose a breastwheel of 10½ f. diameter, with a spur wheel on each side, the one driving the wallower with it’s crank and saw, the other my present threshing machine instead of the horse-wheel which now moves it. the canal will take me a month to dig, & I should wish the mill to be immediately after that compleated as soon as practicable. will it suit you to undertake it? if it would, I should wish you to call at convenience & give me a bill of scantling to be got by my carpenter’s, and the irons necessary to be procured. in the mean time I shall be glad to hear from you if it does not suit you to come immediately. Accept my best wishes.
          
            Th:
            Jefferson
        